Francis E. Sweeney, Sr., J.,
dissenting. A typical funding order directs the funding authority to pay only specified expenses incurred or to be incurred by the court, such as the appropriation of funds for an annual and detailed line-item budget or the payment of specified supplies, equipment, additional personnel, or salary increases. See, e.g., State ex rel. Weaver v. Lake Cty. Bd of Commrs. (1991), 62 Ohio St.3d 204, 580 N.E.2d 1090; In re Furnishings for Courtroom Two (1981), 66 Ohio St.2d 427, 20 O.O.3d 367, 423 N.E.2d 86; State ex rel. O'Farrell v. New Philadelphia City Council (1991), 57 Ohio St.3d 73, 565 N.E.2d 829. Here, the funding request did not direct the city to pay a specific amount for a specific expense. Instead, the order, inter alia, directed the city to make payments in increments of $10,000 to be disbursed by the relator in his discretion for the payment of legal expenses yet to be incurred. Such an open-ended order is ripe for abuse. As the order was overly broad, I would deny the writ.
Pfeifer, J., concurs in the foregoing dissenting opinion.